417 So. 2d 784 (1982)
Wilson SAINTIL, Petitioner,
v.
The Honorable Arthur I. SNYDER, Judge of the Circuit Court of the 11th Judicial Circuit in and for Dade County, Florida, Respondent.
No. 82-1026.
District Court of Appeal of Florida, Third District.
August 3, 1982.
Brian W. Pariser, Miami, for petitioner.
Janet Reno, State Atty. and Arthur Joel Berger, Asst. State Atty., for respondent.
Bennett H. Brummer, Public Defender and Howard K. Blumberg, Asst. Public Defender, as amicus curiae.
Before BARKDULL and SCHWARTZ, JJ., and WILLIAM C. OWEN, Jr. (Ret.), Associate Judge.
*785 PER CURIAM.
As in Johnson v. Snyder, 417 So. 2d 783 (Fla. 3d DCA 1982), we hold that the fact that an indigent defendant is represented by a private attorney retained by his family or friends rather than the public defender or other counsel appointed by the court provides no basis for departing from the requirements that the county pay the reasonable costs of defense. Sections 939.07, 914.06, 914.11, Florida Statutes (1981); Fla.R.Crim.P. 3.220(k). Accordingly, the petition for mandamus is granted and the respondent judge is ordered to determine after hearing whether the petitioner is in fact indigent and, if so, to order that such costs be borne and paid by Dade County.